DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Amendments/Remarks filed on 5 January, 2022. The amendments have been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 January, 2021 is being considered by the examiner.

Disposition of Claims
Claims 1-9, 12-13, 15-23, and 25 are pending.
Claims 10-11, 14, and 24 have been cancelled.
Claim 25 is new.

Amendments to the Drawings
The drawings were received on 5 January, 2022.  These drawings are accepted. No new matter has been presented, or subsequently entered, with this drawing corrections.

Amendments to the Specification
The amendments to the abstract were received on 5 January, 2022.  These amendments to the abstract are accepted. No new matter has been presented, or subsequently entered, with these abstract corrections.
The amendment filed 5 January, 2022, with respect to the disclosure of the specification, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendments presented within paragraphs 3, 6, 8, 59, 60, and 67 are considered to be new matter. In particular, the Applicant has amended the configured function of the compressor to compress a vaporized refrigerant, received from the evaporator, into high-temperature and high-pressure gasified refrigerant, and the supply of the condenser from the compressor being the high-temperature, high-pressure gasified refrigerant. However, this is new matter, as the application, as originally filed, only supports the compressor to compress a vaporized refrigerant, received from the evaporator, into high-temperature and high-pressure liquid refrigerant, and the supply of the condenser from the compressor being the high-temperature, high-pressure liquid refrigerant. More so, the priority documents associated with this application, further, recite, in their entirety, the compressor to compress a vaporized refrigerant, received from the evaporator, into high-temperature and high-pressure liquid refrigerant, and the supply of the condenser from the compressor being the high-temperature, high-pressure liquid refrigerant. See attached English Machine Translation of WO 2020/093712 A1 (correspondent to PCT/CN2019/093750), CN110207431A(correspondent to CN201811313864.3, CN201821821984.X, and CN201910394889), and CN210267825U (correspondent to CN201811313864.3, CN201821821984.X, and CN201910394889). Due to this, the Applicant does not have support under 35 U.S.C. 112(a), written description for the presented specification amendments.


Amendments to the Claim Objections
The amendments to the claims, with regards to the claim objections set forth at pages 11-12 of the Non-Final Office Action mailed on 5 October, 2022, have been entered.
No New matter has been presented or entered with this claim amendments, respective to the claim objections, and therefore, the claim objections have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 12-13, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 19 have been amended the configured function of the compressor to compress a vaporized refrigerant, received from the evaporator, into high-temperature and high-pressure gasified refrigerant, and the supply of the condenser from the compressor being the high-temperature, high-pressure gasified refrigerant. However, this is new matter, as the application, as originally filed, only supports the compressor to compress a vaporized refrigerant, received from the evaporator, into high-temperature and high-pressure liquid refrigerant, and the supply of the condenser from the compressor being the high-temperature, high-pressure liquid refrigerant. More so, the priority documents associated with this application, further, recite, in their entirety, the compressor to compress a vaporized refrigerant, received from the evaporator, into high-temperature and high-pressure liquid refrigerant, and the supply of the condenser from the compressor being the high-temperature, high-pressure liquid refrigerant. See attached English Machine Translation of WO 2020/093712 A1 (correspondent to PCT/CN2019/093750), CN110207431A(correspondent to CN201811313864.3, CN201821821984.X, and CN201910394889), and CN210267825U (correspondent to CN201811313864.3, CN201821821984.X, and CN201910394889
Claims 2-9 and 12-13 depend from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(a) for lack of written description.
Claims 20-23 depend from rejected claim 19, and therefore, are further rejected under 35 U.S.C. 112(a) for lack of written description.
Claims 1-9, 12-13, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claims 1 and 19 recite, “a refrigerant compressor configured to compress the refrigerant vaporized in the evaporation device into high-temperature and high-pressure liquid refrigerant”, which fails to comply with the enablement requirement, as the subject matter recited in the claims was not described in the specification in such a way as to enable one skilled in the art, in which it pertains, or with which it is most nearly connected, to make and/or use the invention.
First, the claim suggests that the compressor receives a gasified refrigerant from an evaporation device, but then the compressor performs compression to turn the gasified refrigerant into a high-pressure, high-temperature liquid refrigerant. Based on understood concepts within the general compression-refrigeration cycle. The evaporator, which accepts heat from an exterior temperature source, evaporates the refrigerant and leaves the evaporator as a superheated vapor. This vapor is then supplied directly to a compressor inlet, wherein the compressor isentropically compresses the refrigerant to a superheated vapor (see NPL: Vapour-Compression Refrigeration Cycle Definition - Retrieved July 2017). Therefore, it is evident that a isentropic), such that the gasified refrigerant would be compressed to a higher pressure and temperature (due to the increase in pressure from the compression not due to heat exchanger, e.g., adiabatic) gasified refrigerant. It is not conceivable, based on the current state within the mechanical arts how a compressor, which is not a heat exchanger or a device which is intended to undergo heat exchange, can be used to generate a high-pressure, high-temperature liquid refrigerant from a fluid received at the inlet as a gas/vapor phase. More so, liquid within a compressor, is not only a problem which can result in slugging and flooding of a compressor (see NPL: The Professor_ Flooding and Slugging - TOMCZYK (August 2010)), but is considered to be incompressible, as liquids require a great deal of energy for very little compression, which would result in the vapor-compression cycle being inoperable.  For this, the specification does not provide clearly: (1) how the compressor is capable of generating a liquid from a gaseous/vapor phase, (2) how the compressor has overcome or operates given the multitude of issues resulting from slugging and flooding of the compressor when liquid is provided therein, and (3), how the compress is capable of compression a liquid refrigerant or forming a compressed liquid refrigerant when received at the supply end as a gaseous/vapor refrigerant. 
Based on the above, the following factors, when all factors are considered, lead to a conclusion of lack of enablement:
(1) Level of Ordinary Skill in the Art – Those having ordinary skill within the pertinent art would not be enabled to make or use the claimed invention without undue experimentation, as it is not clear how the compressor results in a high-temperature, high-pressure liquid refrigerant when a gaseous refrigerant is supplied from the evaporator to the compressor’s inlet.

(4) The Amount of Direction Provided by the Inventor – The Inventor, at the time the present application was effectively filed, has given no direction as to how the compressor is operable to compress a gaseous refrigerant into a high-pressure, high-temperature liquid refrigerant.
(5)The Existence of Working Examples – There are no working examples of such a compressor within the prior art field of endeavor or pertinent prior art.
(6) The Quantity of Experimentation Needed to Make or Use the Invention – Such a claimed device would require “undue experimentation”, as it would require a person of ordinary skill within the relevant, or pertinent, art to provide an air conditioner, which undergoes a vapor-compression cycle, with a compressor that necessarily would need to be able to generate through a compression cycle a liquid refrigerant from a gaseous state supplied from an evaporator to an inlet of the compressor.

Claims 2-9 and 12-13 depend from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(a) for lack of enablement.
Claims 20-23 depend from rejected claim 19, and therefore, are further rejected under 35 U.S.C. 112(a) for lack of enablement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over MARKUSSEN (WO 2016/114673 A1 – published in English on 21 July, 2016), in view of GOODMAN (NPL: Heating&Cooling 101 – GOODMAN –published 16 April, 2017 and previously provided to Applicant in the Non-Final Office Action mailed on 5 October, 2021).
As to claim 15, MARKUSSEN discloses an air conditioner apparatus (pg. 7, lines 19-26), comprising:
an evaporation device (1; figures 1-2), comprising:
2 comprising elements 10 and 11) integrally molded by extrusion (pg. 4, lines 3-8; pg. 15, line 24-g. 16, line 10), which is provided with at least one medium circulating channel (internal passages within 10 and 11, at least); and
a fan (30; pg. 21, lines 28-31) arranged on the end of the evaporation device (figure 51);
wherein the evaporation device is configured to evaporate and gasify refrigerant to output cold air (in view of OFFICIAL NOTICE presented at pg. 13 of the Non-Final Office Action mailed on 5 October, 2021 which the Applicant did not argue against, and thus, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate (MPEP §2144.03 – C), and further, in view of the applications suggested in pg. 4, lines 3-8 which include an air-cooler between fluids such as air and coolant/water/other known fluids in the art and pg. 7, lines 19-26 and pg. 21, lines 28-31 to supply cooled air to a building), and a plurality of fins are formed on the outer periphery of the medium circulating channel (ribs 30 or 31 are formed on core cavities 20 or 21; figures 16-20) and arranged at intervals to form gaps allowing airflows to pass through (flow from the second medium, such as air as provided in pg. 4, lines 3-8 and pg. 7, lines 19-26, in the heat exchanger passes through the ribs and fins per pg. 4, lines 14-16);
wherein the fins and the at least one medium circulating channel are an integral structure (pg. 4, lines 3-8 and pg. 15, line 24 – pg. 16, line 10), and the fins are integrally connected to outer periphery of the at least one medium circulating channel(pg. 4, lines 3-8 and pg. 15, line 24 – pg. 16, line 10).
pg. 4, lines 3-8; pg. 7, lines 19-26; pg. 21, lines 28-31), MARKUSSEN does not explicitly state the structure is an indoor unit of an air conditioner.
GOODMAN, however, provides description on how heat pump systems operate, and are structurally provided. As stated at page 1, within the description of the air-conditioning mode of the heat pump system, an evaporator is the inside coil of the system, and a fan which is upstream of evaporator, due to air being pulled into the ductwork which is supplied to the air handler which includes the evaporator (see figure at pg. 3, in view of description of pg. 1 within the air conditioning mode of the heat pump), such that the evaporator absorbs heat from the air passing over it, so as to cool and dehumidified the air which is then supplied back to the home/dwelling it is associated therewith (pg. 1, with the air conditioning mode of the heat pump description). In view of this, MARKUSSEN which discloses providing the evaporator device within the system upstream of a blower/fan (figure 51; pg. 21, lines 28-31 which explicitly states the air is blown through the heat exchanger, thereby, providing airflow being discharged from the blower to the heat exchanger to the building) would necessarily provide that the evaporation device of MARKUSSEN is an evaporation device which when applied to a building would be an indoor coil, such as that shown within GOODMAN. In particular, this enables occupants to be comfortable, which is a known concept for the use of air-conditioners. Therefore, the claimed invention would have been obvious to those having ordinary skill within the art, prior to the effective filing date of the claimed invention, to provide the evaporation device of MARKUSSEN, which is applied to an air conditioner system, to be an indoor unit for the purposes and understood operation described above.

As to claim 16, MARKUSSEN, as modified, further discloses wherein the heat exchange structure comprises a plurality of medium tubes (tubes in core cavities 20 or 21), the medium circulating channel is formed inside the medium tube (heating or cooling fluid flows within the tubes within the core cavities as described in pg. 8, lines 3-14), the fins (ribs 30 or 31) extend in a height direction of the medium tube (shown in various figures of which the fins, 30 or 31, extend in a lengthwise direction to the medium tubes interior to the core cavities, 20 or 21, so as to be considered the height direction of the medium tubes), and an outer wall of each one of the medium tubes is connected with the fins (ribs 30 and 31 are attached at outer walls of the core cavities, 20 or 21; figures 16-20);
wherein one of the medium tubes (tube within core cavity 21) is located at the geometric center of the heat exchange structure (figure 10),the rest of the medium tubes (tubes within core cavities, 20) are distributed in a circumference around the medium tube (figure 1-10), and the fins extend in a radial direction around the medium tube a the geometric center on the outer periphery of the medium tube (shown in figures 1-10 and 21).

As to claim 17, MARKUSSEN, as modified, further discloses wherein the heat exchange structure comprises at least two medium circulating channels (heating or cooling fluid flows within the tubes within the core cavities as described in pg. 8, lines 3-14; in addition to internal passages of 10 or 11, which includes the passages among the fins circulated by the second medium), wherein at least one of the medium circulating channels is formed by the medium tube (heating or cooling fluid flows within the tubes within the core cavities as described in pg. 8, lines 3-14), and the other of the medium circulating channels are formed by the fins (in addition to internal passages of 10 or 11, which includes the passages among the fins circulated by the second medium), the fins extend in a height direction of the medium tube (shown in various figures of which the fins, 30 or 31, extend in a lengthwise direction to the medium tubes interior to the core cavities, 20 or 21, so as to be considered the height direction of the medium tubes); 
wherein one of the medium tubes (tube within core cavity 21) is located at the geometric center of the heat exchange structure (figure 10), and the medium circulating channels formed by the fins are distributed in a circumference around the medium tube (figure 1-10) at the geometric center;
 wherein the fins extend in a radial direction around the medium tube a the geometric center(shown in figures 1-10 and 21);
wherein a plurality of protrusions protruding inward are provided on the inner wall of the medium tube located at the geometric center of the heat exchange structure (inner rib, 37, along inner wall of tube of core cavity 21, figures 16-20).

As to claim 18, MARKUSSEN, as modified, further discloses wherein the heat exchange structure further comprises a housing (16; figure 2-5; pg. 8, lines 25-26) in which the medium tubes and the fins are placed (figures 2-5);
wherein the medium tubes and the fins are molded by extrusion (pg. 4, lines 3-8; pg. 15, line 24-g. 16, line 10) and the housing is formed independently of the medium tubes and the fins (figures 2-5).

As to claim 25, MARKUSSEN, as modified, further discloses wherein two adjacent medium tubes in the radial direction (tubes within core cavities 20) are connected with fins (figure 10; pg. 16, lines 4-5).
RESPONSE TO ARGUMENTS
Arguments to the Drawings
Applicant’s arguments, see page 18 of Applicant’s Amendments/Remarks, filed 5 January, 2022, with respect to the drawing objections have been fully considered and are persuasive.  The objections of the drawings set forth within the Non-Final Office Action mailed on 5 October, 2021 have been withdrawn. 

Arguments to the Specification
Applicant’s arguments, see page 19 of Applicant’s Amendments/Remarks, filed 5 January, 2022, with respect to the abstract objections have been fully considered and are persuasive.  The objections of the abstract set forth within the Non-Final Office Action mailed on 5 October, 2021 have been withdrawn. 

Arguments to the Claim Rejections - 35 USC § 112
Applicant's arguments filed 5 January, 2022 with regards to the rejection of claims of claims 1-9, 12-13, and 19-23, under 35 U.S.C. 112(a), enablement have been fully considered but they are not persuasive. In particular, the Applicant amended the specification and claims to recite the compressor to compress a vaporized refrigerant, received from the evaporator, into high-temperature and high-pressure liquid refrigerant, and the supply of the condenser from the compressor being the high-temperature, high-pressure liquid refrigerant. However, the specification and claims as originally filed do not support written description, and in view of the claim interpretation for examination, enablement. More so, the priority documents associated liquid refrigerant, and the supply of the condenser from the compressor being the high-temperature, high-pressure liquid refrigerant. See attached English Machine Translation of WO 2020/093712 A1 (correspondent to PCT/CN2019/093750), CN110207431A(correspondent to CN201811313864.3, CN201821821984.X, and CN201910394889), and CN210267825U (correspondent to CN201811313864.3, CN201821821984.X, and CN201910394889).  Applicant has failed to provide any evidence to the contrary of this conclusion of written description and enablement. Due to this, the Applicant does not have support under 35 U.S.C. 112(a), written description for the presented specification and claim amendments, and further in view of the interpretation of the claims which is supported by the priority documents and original disclosure of the present invention, the present application lacks enablement for the recited function of the compressor and resulting refrigeration process claimed. The Examiner, thereby, is not persuaded to Applicant’s arguments related to the rejection of the claims under 35 U.S.C. 112(a).
Applicant’s arguments, see page 20, filed 5 January, 2022, with respect to rejections of the claims 2-9, 12-13, 16-18, and 20-22 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 2-9, 12-13, 16-18, and 20-22 have been withdrawn. 

Arguments to the Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 15-18 and 25
In particular, the Examiner maintains reliance upon GOODMAN within the rejections presented herein. However, Applicant merely alleges, “GOODMAN also fails to disclose the above features…Therefore, COLARD, GOODMAN, and VALIYA-NADUVATH, taken alone or in combination, fail to disclose or suggest, “wherein the fins and the at least one medium circulating channel are an integral structure, and the fins are integrally connected to the outer periphery of the at least one medium circulating channel” as recited in independent Claim 1, and similar features recited in independent Claims 15 and 19”. GOODMAN was not utilized, or otherwise suggested, to be used to describe the particular structure of the evaporation device, such that the Examiner’s reliance on GOODMAN herein is believed to not have been specifically challenged in the arguments presented at pages 20-23 of Applicant’s Remarks/Amendments filed on 5 January, 2022.  In view of this, the Applicant’s arguments are moot, as noted above, in view of the new grounds of rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        1/27/2022